Citation Nr: 0210791	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1962.

This appeal arises from a September 1999 decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant an 
increased rating for her service-connected psychiatric 
disorder, from 10 to 30 percent disabling.

In a May 2002 brief in support of claim, the veteran's 
representative essentially requests service connection for a 
hiatal hernia and a heart condition.  These matters are not 
currently in appellate status and are referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant's psychiatric disorder, diagnosed as generalized 
anxiety disorder, is not productive of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
or impaired abstract thinking.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2001). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statement of the Case, and development 
letter dated in April 2001 issued during the pendency of the 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate her claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  A VA 
examination was conducted in July 1999 and a copy of this 
report has been associated with the file.  In April 2001, the 
RO sent the veteran a letter outlining the provisions of the 
VCAA and indicating that her case had been reviewed to see if 
her appeal met the requirements of the VCAA; she was informed 
that the RO had determined that her appeal complied with the 
requirements of the new law.  Under these circumstances, the 
appellant has been made aware of the information and evidence 
needed to substantiate the claim, and of the responsibilities 
regarding obtaining evidence.  There is no reasonable 
possibility that further assistance to the appellant will aid 
in substantiating her claim.  For these reasons, further 
development is not necessary for further development to 
comply with the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet. App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA examinations were conducted in August 1997.  The mental 
disorders examiner reported that, apparently the appellant 
had a long-standing history of multiple gastrointestinal 
symptoms which she attributed "stress."  However, the 
impression of the examiner who evaluated her stomach was of 
abdominal distress of uncertain etiology.  The mental 
disorders examiner found that, although the appellant 
reported some stress related to her husband's alcoholism and 
her marriage, there was no other significant Axis I 
psychiatric condition evident at the time.  Axis I diagnosis 
was "[m]arital problem."

VARO confirmed and continued the appellant's 10 percent 
disability rating for what was then characterized as 
psychoneurosis, anxiety reaction with gastrointestinal 
complaints in an August 1997 rating decision.

The appellant filed her claim for an increased rating in June 
1999.

A VA mental disorders examination was conducted in July 1999.  
The appellant reported that she had retired that year and had 
recently separated from her husband of 31 years.  She was 
active in her church and maintained an avocational interest 
in singing, belonging to several groups.  She indicated that 
she had several physical ailments.  The examiner observed 
that, although she was not spontaneously conversational, she 
responded to questions with clear, goal-directed answers.  
She was alert, fully oriented and adequately object related.  
Her speech was normal in rate, flow and intensity.  Thought 
processes were logical, and content of speech reflected an 
absence of peculiarities of belief or delusional material.  
Her knowledge of word meanings and English language usage 
suggested bright-normal intelligence.  She denied unusual 
sensory experiences and stated that she was neither suicidal 
nor homicidal.  The appellant described her mood as anxious 
and stated that she was episodically irritable.  Her range of 
affect was broad, and appropriate to the content of her 
speech and the context of the assessment.  When asked to rate 
her current mood, on a scale from 0 to 10, she stated that 
today she was "a 6 or 7."  Her lowest rating in the past 30 
days was a "3" while her highest was a "6 or 7."  She 
complained of sleep pattern disturbance with frequent 
awakening, tossing and turning.  She claimed that her 
appetite for the past 6 months had been variable and that she 
had lost a few pounds.  She reported periodic episodes of 
dysphoria, but stated that she remained anxious most of the 
time.  Her main concerns presently focused about her living 
space and personal safety.  She admitted difficulty 
maintaining concentration, chronic indecision, slowed memory, 
and a lack of energy.  Her health, age, and ability to 
maintain an independent life style were also points of 
concern for her.  She reported that she periodically 
experienced attacks of shortness of breath, racing heartbeat, 
and skipped heartbeats, up to twice weekly.

The examiner concluded that the appellant continued to meet 
diagnostic criteria for generalized anxiety disorder.  Axis I 
diagnosis was of generalized anxiety disorder, and her GAF 
score was 58.    

In a September 1999 rating decision, VARO granted the 
appellant an increased rating from 10 to 30 percent for her 
service-connected psychiatric disorder, effective June 24, 
1999.

VA treatment records were submitted.  A March 2000 
psychiatric evaluation indicated that the appellant presented 
with symptoms of depression and anxiety.  She claimed that 
she felt hopeless, helpless, and fatigued, with a loss of 
interest or pleasure in things she once enjoyed.  She 
complained of difficulty concentrating, and restlessness.  
She also reported that she additionally had physical 
complaints of shortness of breath, chest pain, nightsweats, 
choking sensation, and dizziness.  She indicated no 
psychiatric treatment history, and no history of suicidal 
ideations, suicidal attempts, or homicidal ideations.  Major 
depressive disorder and post traumatic stress disorder 
screens were positive.  

The appellant testified at a RO hearing on appeal in 
September 2000.  She reported that her husband passed away 
during the previous month.  She claimed that she had retired 
from her job at the Detroit Board of Education after 18 1/2 
years, in part, because her anxiety disorder made it 
difficult to be around people.  She indicated that she now 
stayed home most of the time.  She reported trouble sleeping, 
irritability, isolation (in that she did not associate with 
people often), trouble concentrating on things sometimes, 
difficulty making decisions, and depression.  Regarding 
treatment, the appellant reported that she went to some 
counseling sessions at the VA in May 2000.  She claimed that 
she refused medication for her nerves, because she was taking 
so many medications for her heart condition and high blood 
pressure.  

VA treatment records revealed that the appellant was treated 
for various physical complaints and that a mini-mental status 
examination was conducted in May 2000.  Current GAF score was 
65.  The highest GAF during the previous year was 70.  
Abilities, aptitudes, skills and interests were noted to be 
reading, singing, television, and church activities.


Analysis

Generalized anxiety disorder is rated under Diagnostic Code 
9400, which in turn is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9440.  38 
C.F.R. § 4.130 (2001).  The regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2001).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2001).  

Application of the regulations to the medical evidence shows 
that the severity of the appellant's service-connected 
generalized anxiety disorder is sufficient to support a 
finding of impairment which is 30 percent disabling, but no 
more than 30 percent disabling.

A review of the evidence of record demonstrates that GAF 
assessments of the appellant's impairment due to generalized 
anxiety disorder were mild in the year preceding the most 
recent assessment in May 2000 although a 58 was reported on 
examination in 1999.  Her psychological, social and 
occupational functioning, as measured by the assigned GAF 
scores of 65 to 70, indicate no more than some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Manifestations of 
her generalized anxiety disorder have included some anxiety 
and depression, some sleep difficulty, irritability, and 
difficulty concentrating and restlessness.  However, the 
appellant's conversation and communications have been clear, 
coherent and logical.  Her affect has been broad.  She has 
remained fully oriented, without suicidal or homicidal 
ideations.  Thought processes have been logical.  Her insight 
and judgment have remained quite normal and intact.  

The Board finds that this evidence indicates that the 
appellant's psychoneurotic symptoms establish occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, and chronic sleep impairment.  Accordingly, a 30 
percent disability rating is warranted.

However, the Board does not find that the appellant meets the 
criteria for a 50 percent schedular rating.  The appellant's 
psychiatric symptoms have not reduced her reliability, 
flexibility and efficiency levels so as to result in 
occupational and social impairment contemplated by the next 
higher rating.  On examination, the appellant has exhibited no 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  She was 
married for over thirty years to her recently deceased spouse 
with whom she had two children.  She has remained active in 
her church and involved with singing activities.  Accordingly, 
she does not have psychoneurotic manifestations of such 
severity and persistence as to warrant a 50 percent disability 
rating, and the preponderance of the evidence is against her 
claim for a higher rating. 

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An increased rating for service-connected generalized anxiety 
disorder, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

